DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-5, 7-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a plurality of columns, each column including a bitcell coupled to a pair of bit lines through a pair of access transistors and a sense amplifier configured to latch a bit decision to drive a bit decision node and a complement bit decision node for the column; a word line coupled to a gate of each access transistor, wherein the burst-mode memory is configured to not assert a voltage of the word line during a burst-mode read operation to keep each access transistor off during the burst-mode read operation; an output data latch having a true input node and a complement input node; and a column multiplexer having a plurality of pairs of pass transistors configured to be controlled by a corresponding plurality of decoded address signals during the burst-mode read operation, each pair of pass transistors including a first pass transistor coupled between a respective column's bit decision node and the true input node and having a gate coupled to a node for a corresponding decoded address signal from the plurality of decoded address signals, each pair of pass transistors also including a second pass transistor coupled between the respective column's complement bit decision node and the complement input node and having a gate coupled to the node for the corresponding decoded address signal from the plurality of decoded address signals, and a combination of other limitations in the independent claims.
 Independent claim 14 and/or 20 comprises similar allowable content as that of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827